Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 21, 1994, awarding damages in favor of plaintiff and against defendant, and bringing up for review a prior order, same court and Justice, granting plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Plaintiff established a prima facie case by proof of defendant’s execution of the two promissory notes sued upon, and defendant’s failure to make the payments called for by their terms. Thus, it was incumbent upon defendant to set forth his version of the facts in evidentiary form, raising real defenses that could be proved at trial. Defendant’s conclusory assertions of fraud, in particular his utter failure to set forth with particularity any definite details of the transaction, were not sufficient to meet this burden (see, Banner Indus, v Key B.H. Assocs., 170 AD2d 246). Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.